DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, an electrochemical cell comprising a cathode comprising LCO; an anode comprising a lithium metal and an anode cap comprising a lithium alloy comprising LiSn; a separator comprising polyolefin; a liquid electrolyte comprising LiFSI and EC and a polymer electrolyte lamination layer comprising a crosslinked polymer comprising PVDF-HFP, a lithium salt comprising LiFSI, a plasticizer comprising an ionic liquid comprising Pry13FSI and an anode additive comprising LiBOB, claims 1-15 in the reply filed on 6-14-2022 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-14-2022.
Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because the claim depends on claims 1 and 13.  See MPEP § 608.01(n).  Accordingly, claim 15 is not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the lithium alloy anode cap comprising a lithiated alloy of a metal M where M may be selected from Sn, Sb, Si, Au, Zn, Al and Mg and may also contain elements which, if binary, would only form solid solutions with lithium such as Cu, Ti and Ni, does not reasonably provide enablement for M comprising any metal element.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in [0028].
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the crosslinked polymer having a molecular weight of between 400,000 g/mol and 900,000 g/mol, does not reasonably provide enablement for any crosslinked polymer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0034].
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the anode additive to be present in an amount of 15 wt% or less, does not reasonably provide enablement for any anode additive amount present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0037].
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 is rejected because it is unclear where the liquid electrolyte is present and what the liquid electrolyte consists of.            Claim 1 is rejected because it is unclear where the polymer electrolyte lamination layer is present because of the anode cap.            Claim 1 is rejected because it is unclear how the anode cap is present.  For instance, is the cap present as a layer.            Claim 1 is rejected because a liquid electrolyte is known to comprise a solvent and a lithium salt and it is unclear if the lithium salt is the same or different than that of the lithium salt claimed in the polymer electrolyte lamination layer.               Claim 1 is rejected because a liquid electrolyte is known to comprise a solvent and a lithium salt and it is unclear if the solvent is the same or different than that of the plasticizer claimed in the polymer electrolyte lamination layer.                Claim 2 is rejected because the claim does not seem to further limit claim 1 from which the claim depends from.  Claim 1 claims lithium metal.  A lithium metal is found in the periodic table.  Claim 2 claims that the lithium metal includes…  This makes claim 2 indefinite.             Claim 2 is rejected because it is unclear what the upper range of the density comprises.            Claim 3 is rejected because it is unclear what range or value of the subscript xin the formula LixM consists of.             Claim 5 is rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.             Claim 6 is rejected because the claim should cite “wherein the lithium salt in the polymer electrolyte lamination layer has a concentration…”.              Claim 7 is rejected because the claim should cite “wherein the lithium salt is selected from the group consisting of one of more of …”.              Claim 8 is rejected because it is unclear what is the upper range of the lithium salt concentration.                   Claim 10 is rejected because it is unclear what is the upper range of the wet and dry lamination strength.               Claim 11 is rejected because it is unclear what is the upper range of the ionic conductivity and it is unclear what is meant by “1.0*10-4 S/cm”.               Claim 12 is rejected because it is unclear what is the upper range of the lithium salt concentration.                    Claim 13 is rejected because it is unclear how the claim further limits claim 1 from which the claim depends from because of the preamble.               Claim 13 is rejected because it is unclear what is the lower range of the external pressure.                    Claim 14 is rejected because it is unclear what is the upper range of the volumetric energy density.      

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-20 of copending Application No. 17/028,285 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 17/028,285 claims the exact same invention except does not specifically teach that an anode cap is formed of a lithium alloy on the lithium metal.          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that once the electrochemical cell is charged a lithium alloy layer would occur naturally on the lithium metal anode active material layer.            This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Skotheim et al. (WO 01/39303) teaches an electrochemical cell comprising a positive electrode layer an anode active layer comprising a 1st layer comprising lithium metal and the 2nd layer comprising a temporary protective material comprising a metal capable of forming an alloy with lithium metal.  Skotheim et al. teaches on page 3, that the anode comprises a substrate which is in contact with the surface of the 1st layer on the side opposite the 2nd layer and that the 2nd layer is in contact with the surface of the 1st layer and that the protective metal is selected from the group consisting of tin, magnesium, aluminum, etc.  Skotheim et al. teaches that the anode further comprises a third layer comprising a polymer where in the 3rd layer is in contact with the 2nd layer on the side opposite to the 1st layer and further comprising a fourth layer which is in contact with the 3rd layer on the side opposite to the 2nd layer comprising a cross-linked polymer.  Skotheim et al. teaches on page 6, that the electrochemical cell comprises an electrolyte selected from liquid electrolyte, solid polymer electrolytes and comprise polyolefin separators. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727